PER CURIAM.
The order granting the surety’s application for remission of forfeiture is reversed upon a holding that (1) where, as here, the criminal defendant was not surrendered by the surety nor otherwise apprehended, the trial court was without jurisdiction to entertain the application for remission not made “within one year from forfeiture,” as required by Section 903.28, Florida Statutes (1981); (2) even if, arguendo, this statutory limit for applications for remission could be extended by the trial court upon a motion made before expiration of the year, no legally sufficient motion was made within such period of time; and (3) even if, ar-guendo, the application for remission had been timely made, no showing was made that the bond was not breached, that the defendant was surrendered, or that there was some other reasonable cause for remitting the forfeiture.
Reversed.